Title: John Adams to the Marquis de Lafayette, 8 Jul. 1786
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            
              My dear Marquis—
            
            

              

              July 8th. 1786.
            
          

          Give me leave to introduce to you Colonel Trumbull, a son of the
            late Governor of Connecticut, He is a Painter who has given Proofs of uncommon Genius
            & Talents for his Art, and is disposed to consecrate both to the Glory of his
            Country—He has already finished Bunkers Hill and Quebec, and is proceeding to saratoga
            & York Town, and I hope will not stop, till he has finished all the principal
            Actions of the War—He will have occassion for your face & figure upon more
            occassions than one—He merits every attention and assistance you can give him. He wishes
            to see all the most eminent Artists & Models in Paris. It is with no small share
            of esteem & regard that I take the Liberty to recommend him to you &
            your Friends as a Man, a Citizen & an Artist worthy of your Confidence
          
            
              J A.
            
          
        